                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                         CRIMINAL ACTION
 VERSUS                                                           NO: 12-51
 BERNELL WILLIAMS                                                 SECTION: "S"


                                   ORDER AND REASONS

       IT IS HEREBY ORDERED that defendant's Motion for Appointment of Counsel to

pursue compassionate release (Rec. Doc. 486) is DENIED.

       Before the court is a letter from the defendant in which he relates that he believes he may

be entitled to compassionate release under 18 U.S.C. § 3582 due to his health status and the

Covid-19 pandemic. He requests the appointment of counsel to pursue this relief.

       There is no general constitutional right to appointed counsel in post-conviction

proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). An appointment may be

made in connection with certain ancillary matters under 18 U.S.C. § 3006A(c), and, at the court's

discretion, under 18 U.S.C. § 3006A(2)(b) for indigent individuals seeking relief under 28

U.S.C. §§ 2241, 2254, or 2255 when “the interests of justice so require.” These provisions do not

apply in this case. A motion to reduce sentence is not an ancillary matter for purposes of 18

U.S.C. 3006A(c), and defendant has not sought relief under sections 2241, 2254, or 2255. See

United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995). Accordingly, the court declines

to appoint counsel.

       The court also observes that any motion brought under section 3582 must first be
exhausted via the Bureau of Prisons ("BOP"). Defendant's letter does not reflect that any request

has been submitted to the BOP. Accordingly, to the extent defendant's letter may be construed as

a motion for reduction of sentence, it is denied without prejudice for failure to exhaust. Thus,

       IT IS HEREBY ORDERED that defendant's Motion for Appointment of Counsel

(Rec. Doc. 486) is DENIED.



       New Orleans, Louisiana, this _____
                                    14th day of July, 2021.


                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE




                                                 2
